Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(e) over Hashimoto et al. (US 9,866,084). 
Regarding claim 1, Hashimoto the invention of a stator 10 comprising: 
a plurality of core configuration sections (core segment sub-assemblies) 201/202/203 (Figs.8A-11) each comprising a plurality of yoke configuration sections (divided cores) 111/114, 112/115 & 113/116 (c.4:13-22; c.6:1-28) that configure a ring shaped yoke (core) 11 and are segmented in a yoke circumferential direction and a plurality of teeth sections 13 that project from the respective yoke configuration sections (annular part) 12 along a radial direction of the yoke, with the plurality of yoke configuration sections 12 and the plurality of teeth sections 13 integrated together (c.3:60-61; c.4:2-3, c.4:13-22; Figs.3&6); 
a plurality of coil wires that are wound onto the respective teeth sections to configure a plurality of winding portions (coils) 321-326 (c.4:28-39; Figs.3-5); and 
a plurality of insulators each including a plurality of insulator portions (annular covering part/tooth covering part) 22/23 and a connection portion (central annular part) 241-243 that connects together the plurality of insulator portions (c.6:14-21; Fig.11), the plurality of insulator portions 22/23 being integrated with respective core configuration sections 201/202/203 and insulating the teeth sections 13 from the winding portions 321-326 (c.6:14-21; Figs.8A-10B), wherein: 
a plurality of independently formed groups of stator configuration sections (stator segments) 101/102/103 (corresponding to divided cores 111/114, 112/115 & 113/116 of respective core configuration sections 201/202/203) are configured by assembling the plurality of core configuration sections 201/202/203 with the respective plurality of insulators 22/23 (c.6:1-21; Figs.8A-10B); 
in each of the plurality of stator configuration section groups 101/102/103, the plurality of core configuration sections 201/202/203 are disposed so as to form a gap (not numbered, between pairs of divided cores 111/114, 112/115 & 113/116) corresponding to at least one core configuration section between adjacent core configuration sections (Fig.11); 
the plurality of stator configuration section groups 101/102/103 are disposed such that, in a mutually assembled state, a core configuration section of another group is disposed in each gap (Figs.3&6); 
each of the plurality of coil wires (coils) 321/324, 322/325, 323/326 is formed continuously from end-to-end and includes a crossing (bridging) wire 311-316 that connects together the plurality of winding portions (c.4:32-34; Figs.5,8A,9A,10A&22), 
out of the crossing wires, at least one of the crossing wires connected to a winding start end portion of the winding portion (e.g., 301 in Fig.15) and one of the crossing wires connected to a winding finish end portion (e.g., 362 in Fig.22) of the winding portion cross over at a connection vicinity (not numbered) between the connection portion 241-243 and the insulator portion 22/23 (Fig.22); and 
in each of the plurality of stator configuration section groups 101/102/103, the connection portion (central annular part) 241-243 of the plurality of insulator portions is ring-shaped along a circumferential direction of the stator (Fig.11) and each connection portion 241-243 of the plurality of insulator portions is entirely disposed at an inner side in a radial direction of the stator configuration section 101/102/103 from the respective winding portions 321/324, 322/325 & 323/326 (Figs.8A-11); 
a plurality of projection shaped retaining portions (not numbered) project out towards a radial direction outer side of each stator configuration section between the plurality of insulator portions from outer peripheral faces of the connection portions (i.e., part of bridging wire holding part 25 in central annular parts 241/242/243 of respective stator configuration sections 101/102/103 for respective bridging wires 312/314/315; c.6:14-28; Figs.8A-10B) and;
within at least one of the stator configuration sections, a plurality of notches (not numbered, in bridging wire holding part; Figs.7,9-10) opening towards an axial direction lower side of the stator configuration sections are formed between the plurality of insulator portions at the connection portions (i.e., stacked annular parts 241, 242 and 243; c.6:35-37; Fig.7).
    PNG
    media_image1.png
    676
    458
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    589
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    419
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    654
    510
    media_image4.png
    Greyscale

Regarding claim 2, each of the insulator portions includes an insulator main body portion (tooth covering part) 23, that is integrated with the core configuration section 201/202/203 and insulates the teeth section 13 from the winding portion (coils) 321-326, and an extending portion (not numbered) that connects together the insulator main body portion 23 and the connection portion 241/242/243 (Figs.8B,9B&10B); and 
a radial direction extension portion (not numbered) is formed at the extending portion so as to extend, in a radial direction of the stator configuration section (i.e., stator cores 111/114, 112/115 & 113/116) from the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position (not numbered) that overlaps with the radial direction extension portion as viewed along the stator configuration section axial direction (note winding cross over locations, Fig.22).
Regarding claim 3, each of the insulator portions includes an insulator main body portion (tooth covering part) 23 that is integrated with the core configuration section 201/202/203 and insulates the teeth section 13 from the winding portion (coils) 321-326, and an extending portion (not numbered) that connects together the insulator main body portion 23 and the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an axial direction extension portion (not numbered) is formed at the extending portion so as to extend, in an axial direction of the stator configuration section (i.e., stator cores 111/114, 112/115 & 113/116), from the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position (not numbered) that overlaps with the axial direction extension portion as viewed along the stator configuration section radial direction (note winding cross over locations, Fig.22).
Regarding claim 4, the teeth section 13 projects from the yoke configuration section 12 towards the yoke radial direction inner side (Fig.3).  
Regarding claim 5, in each of the plurality of stator configuration section groups 101/102/103, a terminal station (terminals) 331/332/333 is provided at one of the plurality of insulators, and a terminal end of one of the plurality of coil wires is connected to the terminal station (c.4:49-60; Figs.4-5&8A-10B).
Regarding claim 6, the terminal station 331/332/333 is extended to one side in an axial direction of the stator (Figs.1-2&6).  
Regarding claim 7, the terminal station 331/332/333 is provided further to a yoke side in the yoke radial direction with respect to the connection portion 241/242/243 (Figs.1&7-10B).
  
Response to Arguments
Applicant’s arguments filed 29 March 2022 have been fully considered but they are not wholly persuasive.  
Regarding features added to claim 1, it is noted Hashimoto teaches a plurality of projection shaped retaining portions (not numbered) that project out towards a radial direction outer side of each stator configuration section between the plurality of insulator portions from outer peripheral faces of the connection portions (i.e., part of bridging wire holding part 25 in central annular parts 241/242/243 of respective stator configuration sections 101/102/103 for respective bridging wires 312/314/315; c.6:14-28; Figs.8A-10B) and; within at least one of the stator configuration sections, a plurality of notches (not numbered, in bridging wire holding part; Figs.7,9-10) opening towards an axial direction lower side of the stator configuration sections are formed between the plurality of insulator portions at the connection portions (i.e., stacked annular parts 241, 242 and 243; c.6:35-37; Fig.7).	

     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832